  Case 5:19-cv-00105-LGW-BWC Document 15 Filed 05/14/20 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA                                    FILED
                                                                                  John E. Triplett, Acting Clerk
                               WAYCROSS DIVISION                                   United States District Court

                                                                              By CAsbell at 12:09 pm, May 14, 2020



 ANTONETTE RAMON PHILLIPS,

                Plaintiff,                                 CIVIL ACTION NO.: 5:19-cv-105

        v.

 TIMOTHY WARD, et al.,

                Defendants.


     ORDER AND MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Presently before the Court is Plaintiff’s Motion for Leave to File an Amended Complaint.

Doc. 11. The Court has conducted its requisite frivolity review and service has been ordered on

Defendant Augustin. Doc. 10. In the same Order directing service on Defendant Augustin, the

Court directed Plaintiff to identify the Doe Defendants in 60 days. Id. Plaintiff’s Motion for

Leave to File an Amended Complaint identifies Jane Doe as Nurse Sonja Wright, LPN. Id.

Plaintiff also asks the Court to dismiss the remaining Doe Defendants. Id. at 2. The Court

GRANTS Plaintiff’s Motion as a matter of right. Fed. R. Civ. P. 15(a); Toenniges v. Ga. Dep’t

of Corr., 502 F. App’x 888, 889 (11th Cir. 2012) (“A plaintiff has a right to amend a complaint

once as a matter of course so long as no responsive pleading has been filed.”). The Court

DIRECTS the Clerk of Court to add “Nurse Sonja Wright, LPN” as a Defendant upon the record

and docket of this case. Furthermore, Plaintiff amends his Complaint to exclude any claim

against the remaining Doe Defendants. Doc. 11 at 2. Accordingly, I RECOMMEND the Court

DISMISS the remaining Doe Defendants from this case.

       Any party seeking to object to this Report and Recommendation is instructed to file

specific written objections within 14 days of the date on which this Report and Recommendation
  Case 5:19-cv-00105-LGW-BWC Document 15 Filed 05/14/20 Page 2 of 2



is entered. See 28 U.S.C. § 636(b); Federal Rule of Civil Procedure 72(b)(2). Any objections

asserting that the Magistrate Judge failed to address any contention raised in the Complaint must

also be included. Failure to do so will bar any later challenge or review of the factual findings or

legal conclusions of the Magistrate Judge. See 28 U.S.C. § 636(b)(1)(C); Thomas v. Arn, 474

U.S. 140 (1985). A copy of the objections must be served upon all other parties to the action.

The filing of objections is not a proper vehicle through which to make new allegations or present

additional evidence. Furthermore, it is not necessary for a party to repeat legal arguments in

objections. The parties are advised that failure to timely file objections will result in the waiver

of rights on appeal. 11th Cir. R. 3-1; see Symonette v. V.A. Leasing Corp., 648 F. App’x 787,

790 (11th Cir. 2016); Mitchell v. United States, 612 F. App’x 542, 545 (11th Cir. 2015).

       Upon receipt of Objections meeting the specificity requirement set out above, a United

States District Judge will make a de novo determination of those portions of the report, proposed

findings, or recommendation to which objection is made and may accept, reject, or modify in

whole or in part, the findings or recommendations made by the Magistrate Judge. Objections not

meeting the specificity requirement set out above will not be considered by a District Judge. A

party may not appeal a Magistrate Judge’s report and recommendation directly to the United

States Court of Appeals for the Eleventh Circuit. Appeals may be made only from a final

judgment entered by or at the direction of a District Judge.

       SO ORDERED, this 14th day of May, 2020.




                                       ____________________________________
                                       BENJAMIN W. CHEESBRO
                                       UNITED STATES MAGISTRATE JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA




                                                  2
